     Case 3:21-cv-00267-MMD-WGC Document 4 Filed 06/11/21 Page 1 of 1


1

2
                                 UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4
                                                  ***
5

6    ANTHONY LUNDY, et al.,                             Case No. 3:21-cv-00267-MMD-WGC
7                                       Petitioners,                  ORDER
            v.
8

9    DARIN BALAAM, et al.,
10                                   Respondents.
11

12          Following initial review in this represented Indian Civil Rights Act (“ICRA”) habeas
13   matter under 25 U.S.C. § 1303, the Court does not find on the showing and record
14   presented that action is required prior to service and an opportunity to respond.
15          It is therefore ordered that, immediately following receipt of this order, Petitioners
16   will serve a copy of this order, the petition (ECF No. 1), and the emergency motion for a
17   temporary restraining order (ECF No. 2), upon each Respondent in the same manner
18   provided for service of a summons and complaint upon the respective Respondent under
19   Rule 4 of the Federal Rules of Civil Procedure and, after effecting such service, will file a
20   service return affidavit or affidavits.
21          It is further ordered that, pursuant to 28 U.S.C. § 2243, Respondents will have four
22   calendar days from the date of service of this order within which to answer and/or
23   otherwise respond to both the petition and motion and will show cause why the relief
24   requested should not be granted.
25          DATED THIS 11th Day of June 2021.
26
                                                 __________________________________
27                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
28
